Citation Nr: 0012604	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-42 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for back and right 
shoulder disabilities.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from January 1968 to 
November 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In a decision dated June 2, 1997, the 
Board denied an increased rating above 50 percent for the 
appellant's PTSD and declined to reopen previously denied 
claims seeking entitlement to service connection for back and 
right shoulder disabilities.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  In December 1998, counsel for 
the appellant and VA filed a joint motion to vacate and 
remand the Board's decision of June 1997.  The motion was 
granted by Order of the Court dated in December 1998, and the 
case was remanded for further readjudication and disposition 
in accordance with the Court's order.

Upon return of the claims folder to the Board in January 
1999, the appellant was notified of his right to submit 
additional argument and/or evidence prior to further 
disposition of the appeal by the Board.  Thereafter, the 
record reflects that a number of motions for extension of 
time to submit additional evidence/argument were received and 
granted in succession by the Board between September 1999 and 
February 2000.  Finally, while a fifth motion for extension 
of time to submit evidence/argument was pending, the Board 
received a brief with additional evidence from the 
appellant's representative in March 2000, thereby rendering 
moot further consideration of the latest motion.  
Accordingly, the case is ready for disposition in accord with 
the Court-adopted Joint Motion for Remand.

The issue of the increased rating for PTSD is addressed 
exclusively in the remand portion of this decision.
FINDINGS OF FACT

1.  Evidence associated with the claims folder since the 
prior denials of service connection for disabilities of the 
back and right shoulder is so significant that it must be 
considered in order to fairly decide whether the appellant is 
entitled to service connection for these disabilities.

2.  The appellant's claims of service connection for 
disabilities of the back and right shoulder are plausible, 
but the RO has not obtained sufficient evidence for correct 
disposition of these claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
claims of entitlement to service connection for disabilities 
of the back and right shoulder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), (c) (1999).

2.  The appellant has presented well-grounded claims of 
service connection for disabilities of the back and right 
shoulder, and VA has not satisfied its duty to assist him in 
developing facts pertinent to these claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim of service connection for 
disabilities of the back and right shoulder was denied by the 
Board in October 1977; in that decision, the Board reviewed 
all of the evidence then of record and concluded that the 
evidence did not establish chronic disabilities related 
thereto as the result of in-service treatment for back and 
right shoulder complaints:

A careful review of the available service 
medical records shows that the veteran 
was treated for certain back, right 
shoulder. . .  manifestations during his 
period of active duty from 1968 to 1971.  
The Board is of the opinion, however, 
following a review of the evidence of 
record, that these symptoms were acute 
and transitory in nature and resolved 
without residual complication following a 
course of appropriate medical therapy in 
service.  At the time of the separation 
examination, the veteran's spine  and 
musculoskeletal system were reported to 
be within normal limits. . . .  While he 
did complain of right shoulder pain 
during that evaluation, the Board notes 
that he had full range of motion of that 
joint.  X-ray studies performed during 
service did not disclose the existence of 
right shoulder pathology.  
Additionally[,] the Board notes [] that 
the veteran was not rendered medical 
attention for what was described as 
bursitis of the right shoulder and 
lumbosacral sprain until over 32 months 
after separation.  It would be pure 
speculation on the part of the Board to 
etiologically relate these manifestations 
to the findings noted in service in the 
absence of objective evidence confirming 
a continuity of symptomalogy [sic] or 
treatment after separation. . . .  The 
recent [VA] examination [of December 
1976] disclosed no X-ray evidence of 
right shoulder pathology.

This decision is final.  38 U.S.C.A. § 7104(b) (West 1991).

The appellant's claim for the aforementioned back disability 
was denied by the RO in February 1978, on the basis that he 
had not presented new and material evidence to reopen his 
claim of entitlement to service connection.  In its decision 
of February 1978, the RO reviewed a Civil Service Commission 
medical examination report dated in January 1973 that 
indicated a history of back injury in service in 1968.  
However, this report contained no abnormal clinical findings 
of a back or right shoulder disability.  The RO also reviewed 
a statement of a private physician (a Dr. Stewart) dated in 
January 1978 that indicated that the appellant was treated 
for complains of back pain and depression on August 28, 1972.  
Finding that this evidence did not show a chronic disability 
of the back in service or continuity of pertinent 
symptomatology related thereto in the years following, the RO 
concluded that no new and material evidence had been 
submitted to reopen the previously denied claim.  The 
appellant did not appeal this decision, and the denial became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).

Evidence submitted or associated with the claims file since 
the prior denials of service connection for back and right 
shoulder disabilities included additional VA and private 
medical records dating from 1974 through 1995 showing ongoing 
treatment for a variety of complaints, but primarily for his 
psychiatric illnesses.  However, these records also showed 
treatment for complaints of back and right shoulder pain, 
including a report dated in 1977 from the Holyoke Hospital 
which indicated that x-ray findings showed marked 
straightening of the lumbosacral spine, thought to be 
suggestive of a possible herniated disc.  In addition, 
medical records from the Crossroads Clinic and the 
aforementioned Holyoke Hospital dated in 1974 indicated that 
he complained of back and right shoulder pain that he related 
to in-service injuries.  A diagnosis for these complaints was 
not reported, however, as his hospitalizations at these 
facilities was for treatment of psychiatric illnesses.  More 
recently, VA medical records dated in 1990's indicated that 
he was diagnosed with intravertebral disc herniation at L3-
L4, status post a 1989 laminectomy procedure.  VA outpatient 
treatment reports dated in 1993 indicated that he again was 
treated for complaints of back and right shoulder pain.  In 
addition, a VA examination conducted in June 1993 noted 
diagnoses of chronic rotator cuff tendonitis of the right 
shoulder and degenerative disc disease with L4-5 disc 
herniation and possible L5 radiculopathy of the lumbosacral 
spine.

Additional evidence associated with the file included 
transcripts of the appellant's personal hearing held at the 
RO in October 1993 and before the undersigned in February 
1997, copies of previously considered service department, VA 
and private medical records, and the appellant's pleadings 
and contentions statements submitted in support of his claim 
on appeal.  In addition, a lay statement from [redacted] dated 
in November 1994 indicated that it was Ms. [redacted] 
observations from knowing the appellant all his life that he 
was a healthy man before he entered military service, but 
thereafter, he suffered from multiple psychiatric complaints 
and ". . . back problems."

While this case was pending on appeal, a decision of the U. 
S. Court of Appeals for the Federal Circuit (the Federal 
Circuit) set forth new guidance regarding the adjudication of 
claims for service connection based on the submission of 
"new and material evidence."  In the case of Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the Federal Circuit held that 
in Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), the 
Court impermissibly ignored the definition of "material 
evidence" adopted by VA under 38 C.F.R. § 3.156(a) as a 
reasonable interpretation of an otherwise ambiguous statutory 
term (found under 38 U.S.C. § 5108) and, without sufficient 
justification or explanation, rewrote the statute to 
incorporate the definition of materiality from an altogether 
different government benefits scheme.  Pursuant to the 
holding in Hodge, the legal hurdle adopted in Colvin that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has stated that a review 
of the claim under the Hodge standard accords a less 
stringent "new and material" evidence threshold to 
overcome.  Fossie v. West, 12 Vet. App. 1 (1998).  However, a 
more recent decision of the Federal Circuit stressed that 
Hodge overruled only the third prong of the Colvin test, 
requiring that evidence must be likely to affect the outcome 
of a case in order to be material, but left the remainder of 
the Colvin test intact.  Anglin v. West, No. 99-7019 (Fed. 
Cir. Feb. 15, 2000) (evidence is not new and material under 
the first prong of the Colvin test if newly-submitted 
evidence is merely cumulative of the evidence in the record 
at the time of the prior disallowance).

Since the issuance of Hodge, the Court has articulated a new 
test for adjudicating claims based on new and material 
evidence.  In Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge:  VA must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin.  There is no duty to assist in the absence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) cert. denied, sub nom. Epps v. West, 118 S.Ct. 
2348 (1998).

The Court has held that its precedent decisions must be given 
full force and effect immediately, even if VA appeals the 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8 (1991).  It 
therefore follows that a precedent decision of the Federal 
Circuit, a court of superior jurisdiction, must be given 
immediate force and effect as well.  As this case remains in 
appellate status, the Board will now consider whether new and 
material evidence has been submitted in accord with Hodge, 
Elkins, et al.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of Court generally given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded).

With the above-cited facts for consideration, the Board will 
reopen the claims of service connection for disabilities of 
the back and right shoulder.  When read together with the 
appellant's contentions on appeal, the Board concludes that 
the new evidence submitted or associated with the record 
since the prior denials of these claims is sufficiently 
significant that all the evidence must now be considered in 
order to fairly decide the merits of the claim.  These claims 
were previously denied essentially on the grounds that a 
chronic disability of either the back or right shoulder was 
not shown in service, nor was continuity of symptomatology 
for either disorder shown in the years thereafter.  However, 
in looking at the entire evidentiary record, and specifically 
the newly submitted VA and private medical treatment reports 
dating from the mid 1970's through the 1990's which reflect a 
fairly consistent clinical history of reported chronic pain 
and disablement of the back and right shoulder related by the 
appellant to the in-service rope pull fall and injury, the 
Board believes that, under the more relaxed new and material 
standard set forth under Hodge and its progeny, these claims 
now deserve further consideration on the merits.  As noted 
above, these claims were previously denied within a short 
period after service discharge, and essentially on the basis 
that a chronic disability of the back or right shoulder was 
not shown in service.  However, in view of the fact that the 
more recent medical evidence shows further continuity of 
treatment of similar symptoms, it appears that the new 
evidence warrants further analysis under 38 C.F.R. § 3.303(b) 
("continuity of symptomatology" may establish basis of 
entitlement to service connection if a condition noted during 
service is not, in fact, shown to be chronic therein, but 
there is a showing of continuity of treatment for related 
symptoms after discharge).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen claims of service connection for 
the back and right shoulder disabilities.

The Board also finds that the claims are well grounded under 
38 U.S.C.A. § 5107(a) and Elkins, Winters, both supra.  The 
Court recently held that identical in-service and current 
diagnoses are not required for purposes of a § 3.303(b)-based 
well-grounded claim, see Hodges v. West, No. 98-1275 (U.S. 
Vet. App. Jan. 12, 2000), and therefore, a claimant diagnosed 
with a chronic condition shown after service can establish a 
well-grounded claim by providing medical-nexus evidence 
showing a link between the current condition and the putative 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117 (1999).  In this case, the medical evidence reflects that 
the appellant was treated over the years since service for 
complaints of chronic pain and disablement in his back and 
shoulders related to the in-service rope pull fall, which 
raises the possibility of service incurrence under a 38 
C.F.R. § 3.303(b) theory of entitlement.  It is important to 
emphasize that the well grounded standard is a rather low 
threshold, see Morton v. West, 12 Vet. App. 477 (1999), and 
hence, in view of the fact that evidence is presumed to be 
credible for such purposes, see King v. Brown, 5 Vet. App. 
19, 21 (1993), the appellant has presented well-grounded 
claims for service connection for disabilities of the back 
and right shoulder.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claims of service 
connection for back and right shoulder disabilities, and, to 
the extent that these claims are well grounded, the appeal is 
granted.


REMAND

This case must be remanded for further development to ensure 
compliance with the Court-adopted Joint Motion for Remand.  
When this case was previously before the Board in June 1997, 
it was then noted that the appellant had been awarded 
disability benefits by the Social Security Administration 
(SSA) in December 1992.  A notice of award letter for these 
benefits was of record.  However, it was then noted by the 
Board that further development action was not required in 
view of the appellant's sworn testimony that no additional 
medical records considered by the SSA were available that had 
not already been associated with the appellate record.  
Hearing Transcript, p. 26. (Feb. 3, 1997).  However, in her 
brief of March 2000, the appellant's representative submitted 
over fifteen pages of medical records considered by the SSA 
in connection with the 1992 award of benefits, none of which 
were of record when the Board issued its decision in June 
1997.  It therefore appears that additional records from SSA 
are available.

Additionally, the appellant's representative alluded to more 
recent VA and private medical treatment for his PTSD in her 
brief of March 2000, specifically, VA mental health clinic 
visits in December 1997, a psychological evaluation conducted 
by a Dr. L. A. Torrado Colon in February 1998, and a VA 
inpatient psychiatric admission in January 1999.  Records 
corresponding to these dates of treatment were submitted with 
the representative complete brief submitted on March 14, 
2000.  In light of this recent treatment, further development 
to obtain all available medical treatment reports is in 
order.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999).  The duty to assist the 
appellant in the development of his claim includes the duty 
to request information which may be pertinent to the claim.  
38 U.S.C.A. §§ 5106, 5107(a) (West 1991).  The duty to assist 
is particularly applicable to records which are known to be 
in the possession of the Federal Government, such as VA and 
SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994).

Further, as noted in the Joint Motion for Remand, the 
applicable rating criteria for mental disorders, 38 C.F.R. 
§ 4.125 et seq. were amended in November 1996, during the 
pendency of this appeal.  Under these new rating criteria, VA 
no longer relies on a subjective determination of the degree 
of impairment.  The descriptive phrases of the overall 
severity of psychiatric disabilities (mild, moderate, 
considerable, severe, etc.) previously set forth under the 
pertinent diagnostic codes have been deleted.  Under the 
amended rating criteria, more objective factors such as the 
severity of the effects of psychiatric symptoms as described 
by the examining physician, see 38 C.F.R. § 4.126(a), are 
determinative of the disability rating to be assigned.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).

The Board observes that in a similar case, VA conceded that 
in light of the amendments to the rating schedule pertaining 
to mental disorders, increased rating claims should be 
adjudicated under the version of the regulations most 
favorable to the claimant, and the Court agreed that a remand 
was appropriate.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam).  VA's General Counsel provided 
additional guidance concerning the Court's holding in Dudnick 
in March 1997.  See VAOPGCPREC 11-97, 62 Fed. Reg. 37953 
(1997).

In this particular case, review of the evidence discloses 
that the appellant was last examined by VA for compensation 
purposes in April and May 1995.  In light of the amendments 
to the rating schedule for mental disorders, and in view of 
the fact that the appellant has received additional treatment 
for his PTSD since the 1995 examinations, the Board concludes 
that a new VA examination should be conducted to ensure 
compliance with the law, applicable VA regulations and 
relevant precedent decisions of the Court.  See e.g. Massey 
v. Brown, 7 Vet. App. 204 (1994).

As additional development is required for these reasons, the 
Board need not address at this time whether the new amendments 
to the rating schedule are more favorable to the appellant 
pursuant to the General Counsel's holding in VAOPGCPREC 11-97.  
Accordingly, this question is referred to the RO for 
consideration in connection with the readjudication of the 
claim.  The RO is advised, however, that in the absence of 
intervening instructions from higher authority, to include the 
Court, it must specifically adjudicate the claim under both 
criteria, determine which criteria is more favorable to the 
appellant and apply such criteria.  See e.g. Johnson v. Brown, 
7 Vet. App. 95(1994) (in a case involving the old version of 
the Rating Schedule, the Court held that any one of the 
criteria for a 100 percent rating could support a separate and 
independent basis for an award of a total disability rating).  
These criteria included ". . . demonstrable inability to 
obtain or retain employment."

Additionally, the Board finds that consideration of 
extraschedular evaluations for the PTSD pursuant to 38 C.F.R. 
§ 3.321(b)(1) (1999) is reasonably raised by the record.  
Consequently, the Board will request the RO to consider the 
application of that section pursuant to this remand.  See 
VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996) (remand, rather 
than referral, is proper disposition for extraschedular 
claims inferred or reasonably raised by the evidence of 
record).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the appellant.  
The Board is particularly interested in 
obtaining the medical records which 
correspond to the December 1992 award of 
disability benefits.  The RO should 
obtain copies of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
1995.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  
Specifically, it is requested that the RO 
contact the VAMC in San Juan for the 
purposes of obtaining any and all 
available medical records corresponding 
to the recent treatment cited by the 
representative in her brief of March 
2000, as detailed above.  With respect to 
any non-VA health care providers 
identified by the appellant (other than 
the SSA medical evaluators), the RO 
should request his authorization to 
release any indicated private medical 
records.  The Board is particularly 
interested in any additional medical 
records from a Dr. Torrado Colon.  Upon 
receipt of his signed authorization(s) 
for such records, the RO should attempt 
to obtain copies of treatment records 
identified by the appellant.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

3.  The RO should then schedule the 
appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder and a copy of this remand 
must be furnished to the examiner and 
thoroughly reviewed in connection with 
the examination.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  Further, the 
examiner is requested to provide a GAF 
score consistent with the criteria in the 
DSM-IV.  Also, an opinion addressing the 
relative degree of industrial impairment 
resulting from his PTSD is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind the findings of the 
social/industrial assessment and his 
entire social-medical history.  The 
report of the examination should be 
thereafter associated with the claims 
folder.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following completion of the above, 
the RO should readjudicate the 
appellant's increased rating claim for 
PTSD pursuant to the version of the 
rating criteria which the rating board 
finds is more favorable to the appellant, 
or, if neither is more favorable, under 
the above-cited revised rating criteria, 
giving full consideration to all 
potentially applicable regulations and 
diagnostic codes.  Further, consideration 
of an extraschedular evaluation for this 
claim under 38 C.F.R. § 3.321(b)(1) 
should be addressed on readjudication as 
well.

The RO should also readjudicate the 
appellant's claims of service connection 
for the back and right shoulder 
disabilities on the merits, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  In this regard, the RO 
is advised to consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b) (West 
1991).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals


 



